This action was instituted by the appellees in the Cass Circuit Court for the appointment of a guardian under the Old Persons and Spendthrifts Statute (§ 8-301 Burns Ind. Statutes, 1933 § 3472 Baldwin's 1934). The evidence was heard by the court on the 7th day of June, 1935, at which time the court found that by reason of her age and bodily infirmities, the appellant was incapable of managing her estate and attending to her business affairs. On this finding the court rendered judgment and appointed a guardian. A motion for new trial was filed and overruled and this appeal has been perfected.
The chief question presented in this appeal is alleged error of law occurring at the trial wherein witnesses called by the defense were asked to state their opinion based upon observation made of the appellant as to her soundness of mind. Objections were made to the introduction of such evidence, which objections were sustained.
The appellant contends that since capacity to manage one's estate is involved in a proceeding under the statute, evidence of mental condition is competent to be considered on this issue.
Since this appeal was perfected, the appellees have filed a motion to dismiss, setting forth as grounds for such dismissal that the appellant is now deceased. We are therefore confronted with a condition which *Page 398 
makes the questions presented by this appeal moot. Bell v.McCain et al. (1934), 98 Ind. App. 68, 188 N.E. 378. In the light of this fact it can serve no good purpose for us to pass upon the admissibility of the evidence offered in this case.
This appeal is therefore dismissed.